UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A -2 (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-152439 HEALTHMED SERVICES LTD. (Exact name of registrant as specified in its charter) Nevada N/A (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1905 South Eastern Avenue, Las Vegas, Nevada (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: 480.229.3668 Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange On Which Registered N/A N/A Securities registered pursuant to Section 12(g) of the Act: N/A (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 the Securities Act. Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act Yes o No x 1 Table of Contents Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the last 90 days. Yes x No o Indicate by check mark whether the registrant ha submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files) Yes o No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes x No o The aggregate market value of Common Stock held by non-affiliates of the Registrant on March 22, 2010 was $3,229,950 based on $1.525, the average of the bid and ask prices on the OTC Bulletin Board, as of the last business day of the registrant’s most recently completed second fiscal quarter. Indicate the number of shares outstanding of each of the registrant’s classes of common stock as of the latest practicable date. 6,070,000 as of March 22, 2010 DOCUMENTS INCORPORATED BY REFERENCE None. Explanatory Note This Amendment number 2 on Form 10-K/A amends the annual report of Healthmed Services Ltd. (the “Company”) on Form 10-K/A for the fiscal year ended December 31, 2009, as filed with the Securities and Exchange Commission on January 12, 2011.This amendment is being filed primarily to clarify Item 9A Controls and Procedures. 2 Table of Contents TABLE OF CONTENTS Item 1. Business 4 Item 1A. Risk Factors 10 Item 1B. Unresolved Staff Comments 13 Item 2. Properties 13 Item 3. Legal Proceedings 13 Item 4. (Removed and Reserved) 13 Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 13 Item 6. Selected Financial Data 14 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 19 Item 8. Financial Statements and Supplementary Data 19 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 20 Item 9A. Controls and Procedures 21 Item 9B. Other Information 22 Item 10. Directors, Executive Officers and Corporate Governance 22 Item 11. Executive Compensation 24 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 26 Item 13. Certain Relationships and Related Transactions, and Director Independence 27 Item 14. Principal Accounting Fees and Services 27 Item 15. Exhibits, Financial Statement Schedules 28 3 Table of Contents PART I Item 1. Business This annual report contains forward-looking statements. These statements relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as “may”, “should”, “expects”, “plans”, “anticipates”, “believes”, “estimates”, “predicts”, “potential” or “continue” or the negative of these terms or other comparable terminology. These statements are only predictions and involve known and unknown risks, uncertainties and other factors, including the risks in the section entitled “Risk Factors”, that may cause our or our industry’s actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. Our financial statements are stated in United States Dollars (US$) and are prepared in accordance with United States Generally Accepted Accounting Principles. In this annual report, unless otherwise specified, all dollar amounts are expressed in United States dollars and all references to “common shares” refer to the common shares in our capital stock. As used in this current report and unless otherwise indicated, the terms "we", "us", "our", "our company" and “Healthmed” mean Healthmed Services Ltd., unless otherwise stated. General Overview We were incorporated in the State of Nevada on September 14, 2000 under the name "Telemax Communications, Inc.”. On July 14, 2003, we changed our name to "Healthmed Services, Ltd.". We are a development stage company and have not yet generated or realized any revenues from our business operations. We have never been bankrupt, been under the control of a receiver or similar proceedings with respect to ourselves. Our offices are currently located at 1905 South Eastern Avenue, Las Vegas, Nevada 89104. Our telephone number is 480.229.3668. Our primary business objective is to use communications technology to provide individuals, companies and health-provider organizations with round-the-clock telephone and web-based access to medical advice, information, products and services. We intend to provide outsourced services to clients via our internet-based information and medical advice website and our proposed HealthMed North American call center, and will support our business partners around the globe by supplying the tools, technology and know-how required for the successful operation of a Health Information Center. We are a development stage company with no revenue and very little cash.Accordingly, we may not be able to acquire the resources or personnel necessary to complete, or, if completed, provide, the services we contemplate.We may not be able to engage in the business we contemplate. Effective November 10, 2008, shares of our common stock were quoted on the Over the Counter Bulletin Board. 4 Table of Contents Our Current Business During the period covered by this report, our operations have been minimal.During that period, we have devoted all of our efforts to raising money, either debt or equity, that is required for us to complete and implement our business.Accordingly, during that period we have not achieved any accomplishments in furtherance of our business operations.In order to generate revenue, we must raise sufficient money to complete and implement our business plan.At such time as we raise that money, we will be able to: ● Complete our business plan ● Finish the development of our website ● Develop and/or acquire software appropriate for our business plan ● Hire and train the appropriate marketing personnel Currently, our website is not functional.We intend to finish the development of our website to accommodate our particular business, when we acquire sufficient funds.The development of our website is not completed.Our website address is healthwebltd.com. Our Services Initially, we intend to offer two categories of services, our online service through our HealthMed website and our call center. Online Service – HealthMed Through our website we intend to offer the following services: ● Public Portal: Free interactive web site for individuals, consumers, and the general public, designed to provide health information and recommendations in simple and easy-to-use formats. This public portal should generate revenue primarily from the sale of advertising and specially-designed sponsorship programs focused around specific areas of medicine and treatments. We will not charge user fees for access to this public portal. ● Private and Custom-Designed/Client Specific Portal – Health Information Centers: These web sites will utilize HealthMed’s web infrastructure and design, while benefitting from the customized web site that bears the client’s name and logos, and is tailored specifically for their employees. These secure private- labeled web sites, powered by HealthMed and accessed through the clients’ web sites or intranets, will allow employees to access their personal health records, research a variety of health and medical related topics, and give persons access to information and resources to better assist them in making personal health plan and medical treatment decisions. Private portals should generate revenue mainly through the licensing of the HealthMed web platforms and web sites, as well as fees charged for the customization and tailoring of each web site to specific client needs and requirements. ● All of these web-based platforms will have multi-language capability, providing the user with the ability to select the language they prefer to view, including English, Spanish, French, Italian, German, Russian, Chinese, and Arabic. ● HealthMed is currently working with Kline Interactive, a Scottsdale, Arizona, web and internet platform development company, to re-design and re-launch the HealthMed public and private internet portals/sites. HealthMed Call Centers – Outsource Services Through our call centers we intend to offer the following services: ● We intend to provide a full line of health information services from our planned call centers in North America, Latin America and Europe on a per call or a captivated basis by telephone and Internet to payers, providers and end-users of medical services. 5 Table of Contents ● These services will be provided through qualified third-party call centers specializing in the health information and medical assistance industries. ● The call centers will also provide their services in the multiple languages mentioned above. Our business will depend on our ability to create, improve and maintain our web-based platforms.We will require the services of industry personnel to create, develop, host and maintain the information provided by our web-based platforms.Additionally, we will have to engage the services of appropriate health care professionals to provide the appropriate medical advice. We may not have the resources to engage or retain the services of those personnel.Additionally, we may be required to provide errors and omission (malpractice) insurance for those health care professionals, as a condition to engage the services of those health care professionals. We can provide no guarantee or assurance that such insurance is available or, if available, we will be able to afford to obtain such insurance. In the event we are unable to acquire the services of those personnel for any reason, our business may fail. Additionally, our operations contemplate the use of translators which shall translate our web content into various languages.In that regard, we cannot provide any guarantee or assurance that we will be able to obtain the services of those translators, for various reasons, including, but not limited to, our lack of resources. In the event we are unable to acquire the services of those translators, our business may fail. Our business may fluctuate significantly in the future as a result of a variety of factors, many of which are outside of our control.These factors include: ● the demand for our services; ● our ability to obtain sufficient cost-effective financing; ● the timely and successful implementation of our programs; ● our ability to attract and retain personnel with the necessary technical knowledge and with the skill required for effective operations; ● the availability of funds and timing of capital expenditures and other costs relating to the expansion of our operations; or ● Government regulation and legal developments regarding our business model and general economic conditions. Due to any of the factors specified above, we may not be able to execute our business plan, in which even, we may not be able to commence our anticipated business. Regulation The healthcare services industry is subject to extensive and complex federal and state laws and regulations related to conduct by providers.There have been legislative and regulatory proposals to change the healthcare system in ways that could impact our ability to provide our services.Policies may change and additional government regulations may be enacted, which could adversely affect our services and personnel.We cannot predict the probability, nature, or extent of government regulations that may result from future legislation or administrative action.Our business, however, is not directly impacted by or subject to the extensive and complex laws and regulations that generally govern the healthcare industry; however, the laws and regulations governing our facilities could indirectly impact our business to a certain extent.In the future, laws or regulations may be enacted which may require us to curtail or cease our operations, which will have an adverse material effect on our business. 6 Table of Contents HIPAA Enhancements We expect that the Health Insurance Portability and Accountability Act of 1996 (HIPAA) will necessitate on-going security, privacy and electronic transmission-related enhancements to software products.If we are unable, for whatever reason to comply with HIPAA regulations, guidelines and timetables, our operations and profits may be affected adversely. The Marketplace Domestic Market The U.S. Health Care Information market has grown to its current size as projected in the following studies: ● Today there are over 125 million members paying on average $6.00 each per year for core services. In addition, there are more than 300 systems installed in hospitals and insurance companies, providing services valued at over $300 million. Even five years ago, the thought of hopping on the internet to make decisions about personal healthcare seemed progressive if not foreign to most. Now, online trends are showing that using the internet to find healthcare information has become the norm. According to National Research and the Healthcare Market Guide (HCMG) survey, the following findings and trends show tremendous potential for internet-based health information and service providers: ● 4 out of 10 Americans are using the internet to find information about healthcare. That’s up from an average of only 1 in 10 in 2001 and demonstrates that e-health activity is surging. ● 8 out of 10 HCMG survey respondents reported that they would go online at some point in the future for healthcare information. This is easy to believe when popular health information websites like WebMD are fast becoming reliable, experienced information sources that have stood the test of time (WebMD turns 10 next year). ● New sites like FamilyDoctor.org and Healthline.com also pack a punch when it comes to searchable health information. ● 41.4% of those over the age of 65 are using the internet for general health services compared to 37.6% of respondents under the age of 34. ● Those who live in a household that earns over $100,000 per year are more likely (nearly 1 in 2) to use the internet to find health information. ● Those in Southern states used the internet less for general health services information (36%) than those in the Mountain West (43%). ● Pacific Coast residents found their physician information online (36%) more than those in the upper Midwest (26%). Despite these disparages, for the most part all states had a significant amount of residents who were online making health decision and seeking information. It seems that more Americans will continue to use the internet as a healthcare resource in the future. After eliminating the partial overlap between subscribers and those with access to subsidized programs we estimate that approximately half of the US population currently has access to these programs. International Market Insurance companies, employers and healthcare providers in countries that are experiencing rapid economic and population growth are striving to provide basic levels of care at a reasonable cost. Governments worldwide are being asked to improve access to care while simultaneously facing budget cuts and spending caps. Yet while half of U.S. citizens are now enrolled in some type of demand management program, such programs are virtually non-existent in the majority of developing 7 Table of Contents countries. Our studies indicate that demand management programs can be successfully replicated in both private and public healthcare systems abroad, and that a large pool of international donor funding exists to support such efforts. In fact, a study conducted by the Americas HealthNet Committee with cooperation from the Pan American Health Organization identified over $3 billion of funds outstanding from multilateral donor institutions for health sector reform in Latin America alone. Potential Customers Private and Custom-Designed/Client Specific Portal & Call Centers – Health Information Centers Medical-oriented websites and call center services offer savings that average four times the cost of services to insurers, HMOs, PPOs and self-insured employers by redirecting subscribers away from expensive emergency rooms to more appropriate levels of care. Payers constitute the bulk of the present $950 million market. The existing competitors for this business in the U.S., but not abroad, are well entrenched. We see the following opportunities for our company: 1. Self Insured Employers - Employers, except for the very largest, are generally unaware of their ability to use the same cost cutting measures employed by the insurance industry because it has been difficult for the health information services to reach them. We offer on a subscription basis a suite of health information services in a convenient booklet format that is particularly applicable to this untapped market segment. Our distributor network will include third party administrators (TPAs), trade associations and employer coalitions as well as consultants and allied companies specializing in related services such as worker’s compensation. 2. Travel Services - Insurance companies and others offering health cost protection for travelers are particularly vulnerable to unnecessary use of emergency rooms and out-of-network services. We intend to combine medical advice and referrals in a package that specifically targets this population. Our distributor network will include medical referral organizations as well as our own operators of our services abroad. 3. Insurance Companies, HMOs, and PPOs - While virtually all large players in the US market have come to recognize the value of demand management, the market outside of the U.S., Canada and the British Commonwealth remains virtually untapped. We, therefore, will be able to offer international business partners market initiator status in their territories and the opportunity to capture the market for our suite of health information services. Our development of the most advanced application service provider (ASP) programs will put us in a unique position to seize international market share limited only by our ability to mobilize the necessary resources. Providers Hospitals and Medical Practices currently utilize a wide range of web sites and call center resources for health information services to attract more clients to their services through inbound and outbound programs directed at their target communities. Nurse triage and referral brings the patients to the facility. Health information, wellness, disease management, follow-up and outcomes measurement rationalize the treatment process and make it more efficient for all. After-hours triage programs mitigate the need for medical personnel to be on-call. While many of the larger institutions in the US, but not abroad, already outsource or operate their own installed systems, we see the following opportunities for our company: 1.
